18-13098-mg   Doc 16   Filed 11/13/18    Entered 11/13/18 22:41:15   Main Document
                                        Pg 1 of 6
18-13098-mg   Doc 16   Filed 11/13/18    Entered 11/13/18 22:41:15   Main Document
                                        Pg 2 of 6
18-13098-mg   Doc 16   Filed 11/13/18    Entered 11/13/18 22:41:15   Main Document
                                        Pg 3 of 6
18-13098-mg   Doc 16   Filed 11/13/18    Entered 11/13/18 22:41:15   Main Document
                                        Pg 4 of 6
18-13098-mg   Doc 16   Filed 11/13/18    Entered 11/13/18 22:41:15   Main Document
                                        Pg 5 of 6
18-13098-mg   Doc 16   Filed 11/13/18    Entered 11/13/18 22:41:15   Main Document
                                        Pg 6 of 6
